89 F.3d 840
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Barbara R. BURNS, Appellant,v.R.A. UNGERMAN CONSTRUCTION CO., Appellee.
No. 96-2316.
United States Court of Appeals, Eighth Circuit.
Submitted June 26, 1996.Decided June 28, 1996.

Before FAGG, HENLEY, and BOWMAN, Circuit Judges.
PER CURIAM.


1
Barbara R. Burns appeals from the District Court's1 denial of her Federal Rule of Civil Procedure 60(b) motion.   Upon careful review of the record, we conclude the judgment of the District Court was correct.   Accordingly, we affirm.   See 8th Cir.  R. 47A(a).



1
 The Honorable James M. Rosenbaum, United States District Judge for the District of Minnesota